DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 05/28/2021. Claims 1, 5, 6, 13, 14, 16, 17, 21, 22, 29, 32, 33, and 37 have been amended. Claims 15 and 31 have been canceled. Claims 1-14, 16-30, and 32-37 are pending in the case. Claims 1, 6, 17, 22, and 33 are independent claims.

Claim Objections
Claims 1-14, 16-30, and 32-37 are objected to because of the following informalities:
Claim 1 recites a second instance of the limitation “one or more related studies” in line 16 (after the same limitation had already been introduced in lines 14-15), which introduces a double/unclear antecedence issue. It appears that reciting “the one or more related studies” was apparently intended.
Claim 3 recites a second instance of the limitation “a modality” in line 2 (after the same limitation had already been introduced in line 17 of parent claim 1), which introduces a double/unclear antecedence issue. 
Claim 5 recites a second instance of the limitation “a procedure code” in line 3 (after the same limitation had already been introduced in line 17 of parent claim 1), which introduces a double/unclear antecedence issue. 
Claim 6 recites a second instance of the limitation “one or more related studies” in line 19 (after the same limitation had already been introduced in line 17), which introduces a double/unclear antecedence issue. It appears that reciting “the 
Claim 8 recites a second instance of the limitation “a modality” in line 2 (after the same limitation had already been introduced in line 20 of parent claim 6), which introduces a double/unclear antecedence issue. 
Claim 12 recites “the bar lengths” in line 1, which lacks proper antecedent basis.
Claim 17 recites a second instance of the limitation “one or more related studies” in line 19 (after the same limitation had already been introduced in line 17), which introduces a double/unclear antecedence issue. It appears that reciting “the one or more related studies” was apparently intended.
Claim 19 recites a second instance of the limitation “a modality” in line 2 (after the same limitation had already been introduced in line 20 of parent claim 17), which introduces a double/unclear antecedence issue. 
Claim 21 recites a second instance of the limitation “a procedure code” in line 3 (after the same limitation had already been introduced in line 20 of parent claim 17), which introduces a double/unclear antecedence issue. 
Claim 22 recites a second instance of the limitation “one or more related studies” in lines 23-24 (after the same limitation had already been introduced in line 22), which introduces a double/unclear antecedence issue. It appears that reciting “the one or more related studies” was apparently intended.
Claim 24 recites a second instance of the limitation “a modality” in line 2 (after the same limitation had already been introduced in line 25 of parent claim 22), which introduces a double/unclear antecedence issue. 
Claim 28 recites “the bar lengths” in line 1, which lacks proper antecedent basis.
Claim 33 recites a second instance of the limitation “one or more related studies” in line 13 (after the same limitation had already been introduced in line 11), which introduces a double/unclear antecedence issue. It appears that reciting “the one or more related studies” was apparently intended.
Claim 35 recites a second instance of the limitation “a modality” in line 2 (after the same limitation had already been introduced in line 14 of parent claim 33), which introduces a double/unclear antecedence issue. 
Claim 37 recites a second instance of the limitation “a procedure code” in line 3 (after the same limitation had already been introduced in line 14 of parent claim 33), which introduces a double/unclear antecedence issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-30, and 32-37 are rejected under 35 U.S.C. § 103 as being unpatentable over Sparandara et al. (US Patent Application Pub. No. 2012/0131507, hereinafter “Sparandara”) in view of Oliveira et al. (US Patent Application Pub. No. 2019/0287660, hereinafter “Oliveira”).

As to independent claims 1, 17, and 33, Sparandara shows a method [¶ 10], a system [¶ 08], and concomitant computer-readable non-transitory storage media [¶ 09] for displaying a list of studies associated with a patient [¶¶ 08-10], comprising:
receiving, by one or more computing devices, a request to view two or more studies associated with the patient [e.g. a request to view two or more episodes/events/documents associated with a patient (¶¶ 43-47)]; 
displaying, by the one or more computing devices and on a graphical user interface, a study-list display area [e.g. displaying, by the one or more computing devices and on a graphical user interface, a study-list display area in “[…] an integrated user interface viewer [such as] patient information viewer (PIV) 100 providing an integrated view of patient information to a user. In certain examples, the PIV 100 is a Cross-enterprise Document Sharing (XDS) consumer to query and receive information from a plurality of sources and provide a user with one point of view for all patient data. The PIV 100 combines medical-ologies (e.g., oncology, ophthalmology, pharmacology, neurology, physiology, etc.) and provides them in a single view of the user. Using the single integrated view, for example, a physician user can review all available information for a patient.” (¶¶ 38-40)], 
the study-list display area including a header row having information labels [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) can be shown and other information (e.g., less important information) can be hidden but be accessible via an option such as a show more button/option 115.” (¶ 40)] and the list of the studies associated with the patient, the list including a study icon associated with each study [e.g. any of the (vertical) list of indicators 132 and/or the (horizontal) list(s) of document thumbnails and/or other study-associated icons in viewspace 120 (figs. 1-5)]; 
receiving a user selection of a first study from the studies associated with the patient [e.g. ¶ 43 and/or fig. 5]; modifying, by the one or more computing devices and on the graphical user interface, an appearance of a first study icon associated with the first study; displaying, by the one or more computing devices and on the graphical user interface, at least one image associated with the first study [“As illustrated in FIG. 1, the timeline 130 indicates a range of information available for the patient record(s) being reviewed. The timeline 130 of the example of FIG. 1 includes a scroll bar 131 to allow the user to navigate along the timeline 130. One or more indicators 132 indicate an episode/event occurred providing some data at a particular date/time, for example. When a user selects a particular row/date, a color and/or icon indicator 312 indicates a particular document/department type. The indicator 132 can also include a number indicating a number of document(s) for that department for that date. A user can select (e.g., click on) a date entry to display the document(s) for that date and/or department (e.g., in the document viewspace 120). Selecting a document 123-125 in the viewspace 120 can open the document itself (e.g., in the viewspace 120).” (¶ 47) | See also figs. 3 and 5-6.]; 
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [“The document view displays any clicked history item in a clutter-free built-in viewer. Two items can be viewed side-by-side by dragging an item from the document workspace 140 onto the viewer 120, for example. …” (¶ 48)
“… in order to present relevant information to users (e.g., physicians), episodic categorization of symptoms for patient's visits is integrated in to the timeline 130. Through the use of a drop-down list, for example, the user can select a specific episode to view. The timeline 130 can then be filtered to only show visits pertaining to the selected episode.” (¶ 53)
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) 
See also how one or more studies that are associated with the patient and at least in some manner with the first study may be identified via a machine-automated process (e.g. retrieval/linking/aggregation of related studies may be done automatically (¶¶ 33, 44, & 90); selecting a first study and/or a filter related to a first study is operable to identify new studies automatically (without the additional inputs traditionally required in having to manually go through all existing records to find a specific study) (¶¶ 53-54); suggestions of related studies are auto-completed (without additional input required from the user to press the "Search" or "Find" button) (¶ 72); scrolling and selecting a study directly on the timeline also identifies and dynamically summons and displays related studies in the expanded view automatically (without requiring additional input to refresh the display) (¶¶ 80-83); etc.). For even further context, see also figs. 1-6 and ¶¶ 43-53 & 58-70.], 
wherein identifying one or more related studies is based on a machine [See how the identification of related studies may be based on a procedure code (¶¶ 31-40), an anatomy (¶¶ 44-45 & 56), a e.g. type information | ¶¶ 40, 43,  & 67), and/or a patient demographic data (¶¶ 38-41).
See also how the aforementioned related study identification teachings "facilitate use of reduced manpower associated with manually matching terms between two or more code schemes, as well as helping to provide faster interoperability configuration. Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match. Certain examples provide technical effects of advanced analytics, real-time decision support, and business intelligence through use of structured, coded data. Certain examples help reduce costs incurred due to redundant and disparate data definition, storage, and maintenance and help promote national and international interoperability by sharing terminology with the healthcare community at large." (Sparandara: ¶ 111)
Furthermore, see how “a Bayesian algorithm can be used in an evolving model combining multiple executions of multiple algorithms. As certain mappings are resolved, a probability associated with other remaining mappings changes.” (Sparandara: ¶ 104)]; and 
modifying, by the one or more computing devices and on the graphical user interface, an appearance of at least one study icon associated with one of the one or more related studies [“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (¶ 63) 
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) | For further context, see also figs. 1-6 and ¶¶ 43-53 & 58-70].

As shown above, Sparandara shows both the operability to carry out machine learning processes, and also the operability to identify one or more related studies based on machine-automated processes that use one or more of a procedure code, an anatomy, a modality and a patient demographic data. In lieu of simply pointing to the considerable breadth of the term “machine learning” as currently recited (especially 
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [e.g.  identifying, by the one or more computing devices, one or more related studies (medical events), wherein these “medical events may include, for instance, diagnoses, lab results, observed and/or reported symptoms, applied treatments, drug prescriptions, subject activities, insurance claims, etc.” (Oliveira: ¶ 04)
“In some embodiments, each timeline data structure may be used to render, e.g., as part of a graphical user interface (“GUI”), a visual timeline that includes graphical elements representing medical events associated with the respective subject. Due to the temporal ordering and/or timestamps, the graphical elements are rendered in a temporal order in which they occurred, so that a user such as a clinician, insurance investigator, researcher, etc., is able to view the subject's clinical trajectory over time in an intuitive manner. Additionally, in some embodiments, each graphical element may be operable to cause additional information about the respective medical event to be output. Suppose a particular graphical element represents diagnosis of left ventricular hypertrophy (“LVH”). When the user clicks on the particular graphical element, a new interface (e.g., a pop-up window) may be rendered that displays at least part of the underlying record that lead to this diagnosis. For example, all or a portion of an electrocardiogram (“ECG”) may be rendered so that the user can take a closer look.
Additionally or alternatively, in some embodiments, the graphical elements of a visual timeline may be operable for other purposes. For example, in some embodiments, one or more graphical elements of a visual timeline may be operable (e.g., selectable) to formulate a search query that is usable to find similar subjects. For example, a user may select two or more medical events of a visual timeline, e.g., by clicking on them. Because the elements are already ordered temporally, the user has, by definition, also selected an inherent temporal relationship between the two or more selected medical events. In some embodiments, the user may be able to specify one or constraints on the search, such a demographic constraints, temporal constraints, and so forth. For example, a user may specify, for two selected events, a maximum or minimum time interval that must occur between them in order to satisfy the search query.
Next, one or more responsive timeline data structures associated with one or more other subjects may be retrieved from a database based on the search query and any associated constraints. In some embodiments, additional visual timelines may be rendered on the display that are based on the retrieved one or more responsive timeline structures. In this manner, a user is able to view similar subjects, e.g., a patient cohort, that is defined based on the user's query. In various implementations, these other visual timelines may also be operable, e.g., to see the underlying data records associated with medical events of the other subjects.” (Oliveira: ¶¶ 07-09) | See also Oliveira: ¶¶ 35, 40, & 46.], 
wherein identifying one or more related studies is based on a machine learning process [“A subject history comparer 122 may be configured to compare two or more timeline data structures assembled by timeline builder 120 (and retrieved from database 121) and return results of the comparison. These results may include, for instance, matching medical events (or segments of multiple medical events) and/or a similarity score. The comparison between medical events may be performed, e.g., by subject history comparer 122, based in the content of the medical events (e.g., attributes) and the temporal relationship between the medical events. In various embodiments, the similarity score between individual medical events and/or between timeline data structures as a whole (i.e., subject similarity) may be determined using various techniques, such as cosine similarity and/or various machine learning techniques. In various embodiments, a user may tune the matching by assigning different priorities and/or weights for criteria such as cosine similarity. In some implementations, the user may also include various constraints, such as exclusion criteria, in the search.
[…]
a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors. This may, in effect, assign semantic labels to various spaces or clusters of embeddings in the reduced dimensionality space. Thereafter, when an unlabeled medical event feature vector is embedded into the reduced dimensionality space, the “closest” semantic label may be applicable to that medical event. This may be beneficial for identifying similarities between medical events/concepts that are described using different terms or phrases. Additionally or alternatively, in some embodiments, whole timeline data structures, each including multiple medical events/concepts, may be embedded into a reduced dimensionality space, so that similar timeline data structures cluster together in the reduced dimensionality space.” (Oliveira: ¶¶ 37-39) | See also Oliveira: ¶ 33.] 
that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data [“As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data sources. Each data source may store different types of data in different formats. In FIG. 1, a variety of health-related databases are depicted, including a hospital information system (“HIS”) database 102, an electronic medical record (“EMR”) database 104, an intensive care unit (“ICU”) database 106, and a picture archiving and communication system (“PACS”) database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1. Also depicted as a data 110 from one or more personal devices (“PD”) of one or more subjects. This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.
In various implementations, an event extractor 112 may be configured to retrieve, from a plurality of data sources such as 102-110, data indicative of a plurality of medical events associated with a subject. As noted, each data source may be different, and may store different data in different ways. For example, some data sources may store structured records in the form of codes, such as codes published by the International Statistical Classification of Diseases and Related Health Problems (“ICD”), which are referred to as “ICD codes.” These codes may be adopted by clinicians to classify, for instance, diseases, signs and symptoms, abnormal findings, complaints, social circumstances, and/or external causes of injury or disease. Other data sources may contain data records that are unstructured, such as free-form narratives. For example, clinicians may compose clinical notes when visiting with a subject, and may include a variety of different data in these clinical notes, such as clinician observations and decisions, subject history, demographic data, and so forth. Yet other data sources may include structured fields of raw data, such as demographic data, lab results, physiological measurements, and so forth. Accordingly, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways.
medical event” and “medical concept” as used herein refer to individual concepts that relate to specific subjects and also are related to health care and/or to health insurance, and particularly include data points that are useful for patient health prediction. In the health care context they may include, but are not limited to, diagnoses, treatments, observations, lab results, etc. In the health insurance context, medical events may relate to similar concepts as in the medical field, and may also related to insurance-specific concepts such as covered claims, rejected claims, coverage amounts, preexisting conditions, risk assessments, etc. Medical events and medical concepts may also include other data points that are often usable to predict patient health, such as social determinant of health (“SDOH”) data, which can include income, income distribution, education, unemployment and job security, food insecurity, housing, etc. In many cases SDOH may be obtained based on all or a portion of a subject's address (e.g., a ZIP code).” (Oliveira: ¶¶ 29-31) | See also Oliveira: ¶¶ 05, 34, 37-39, & 49]

One of ordinary skill in the art, having the teachings of Sparandara and Oliveira before them prior to the effective filing date of the claimed invention, would have been motivated to unite/combine Sparandara’s existing teachings such that its operability to identify one or more related studies would have been based on a machine learning process that utilized one or more of its existing procedure code, anatomy, modality and patient demographic data examples, as taught be Oliveira. The rationale for doing so would have been that Sparandara not only already possessed all of the components needed to achieve this particular arrangement, but it also had explicitly noted a as well as helping to provide faster interoperability configuration. Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match. Certain examples provide technical effects of advanced analytics, real-time decision support, and business intelligence through use of structured, coded data. Certain examples help reduce costs incurred due to redundant and disparate data definition, storage, and maintenance and help promote national and international interoperability by sharing terminology with the healthcare community at large." (Sparandara: ¶ 111). Thus, when presented with these explicit motivations, one of ordinary skill in the art would have found it obvious to base the identifying of one or more related studies in Sparandara on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data, as taught be Oliveira; especially when Oliveira had already explained at the time that “[e]xtracting medical events from structured data records [via machine learning] may be more straight-forward, as many fields may be defined in accordance with well-known standards and/or may be clearly labeled with semantic meaning” (Oliveira: ¶ 33), and also that incorporating its machine learning processes beneficial for identifying similarities between medical events” (Oliveira: ¶ 39). The fact that in addition to their already-compelling analogousness and compatibility, Oliveira also focuses on doing so a visual timeline-based environment (Oliveira: ¶ 02) significantly strengthens the case for obviousness and supports an expectation of success from combining the Sparandara and Oliveira references. 
Moreover, it is noted that as currently claimed, the Specification only refers to “machine learning” in the very broadest of senses, neither specifying the metes and bounds for what they mean by “machine learning” nor even hinting at what specific kind of machine learning algorithm/technology/type the instant invention utilizes. Additionally/alternatively, the Specification itself arguably actually makes the case for making a KSR-type obviousness rejection for substituting any of Sparandara’s related study identification examples with an identification process that is based on machine learning when it explicitly stated that “[a]lthough this disclosure described identifying associated Studies 3 in a particular manner [via “machine learning” (¶ 36)], this disclosure contemplates identifying associated Studies 3 in any suitable manner.” (Specification: ¶ 36).
Therefore, for any one of the above reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sparandara and Oliveira (hereinafter, the “Sparandara-Oliveira” combination) in order to obtain the invention as recited in claims 1, 17, and 33.

	As to dependent claims 2, 18, and 34, Sparandara-Oliveira further shows:
wherein each study icon displays information regarding the respective associated study [“an indication can be given of, for example, normal results, abnormal results, and/or critical results. For example, the indication can be graphical, such as an icon. The user can select the indicator to obtain more information. For example, the user can click on an icon to see details as to why a result was abnormal.” (Sparandara: ¶ 35) | See also Sparandara: ¶¶ 65-69 and Oliveira: ¶¶ 07-09.].

	As to dependent claims 3, 19, and 35, Sparandara-Oliveira further shows:
wherein the displayed information includes one or more of a date [date 442 (Sparandara: ¶ 65)], a modality [e.g. type information | Sparandara: ¶¶ 40, 43,  & 67], an anatomical structure [e.g. see the many anatomical structure display alternatives throughout Sparandara: figs. 1-3, 5-6, & 10], a referring physician [“referring clinician 114” (Sparandara: ¶ 40)], and a thumbnail of the study [“documents are represented as thumbnails to provide a preview for physicians” (Sparandara: ¶ 66) | see also Sparandara: ¶¶ 46, 65-69, & 93-94 and Oliveira: ¶¶ 29-34.].

	As to dependent claims 4, 20, and 36, Sparandara-Oliveira further shows:
receiving a user request to change the displayed information; and changing the displayed information based on the user request [See, for example, the many information display changes that can be requested and enacted by the user in Sparandara: ¶¶ 63-69 and/or Oliveira: ¶¶ 07-09.].

	As to dependent claims 5, 21, and 37, Sparandara-Oliveira further shows:
wherein identifying the one or more related studies from the studies associated with the patient is based at least in part on at least one of a procedure code associated with each study and an anatomical structure associated with each study [See identification of related studies via procedure codes (Sparandara: ¶¶ 31-40) and anatomical structure (Sparandara: ¶¶ 44-45 & 56), particularly as also taught in Oliveira: ¶¶ 29-31.].

As to independent claims 6 and 22, Sparandara shows a method [¶ 10] and a system [¶ 08] for displaying a list of studies associated with a patient [¶¶ 08-10], comprising:
receiving, by one or more computing devices, a request to view two or more studies associated with the patient, each study being associated with a year [“The timeline 130 is one of the primary navigational tools of the PIV interface 100. By displaying a longitudinal view of a patient's visits, user can get a sense for how often a patient has received care and also can select a visit from this view to access the full notes and images associated with the visit. Using the timeline 130, a user can easily navigate to specific events. A user can easily find a specific date, and easily glance at data, allowing doctors to skim through years of medical history at high-level detail, for example.” (¶ 50)]; 
displaying, by the one or more computing devices and on a graphical user interface, a study-list display area [e.g. displaying, by the one or more computing devices and on a graphical user interface, a study-list display area in “[…] an integrated user interface viewer [such as] patient information viewer (PIV) 100 providing an integrated view of patient information to a user. In certain examples, the PIV 100 is a Cross-enterprise Document Sharing (XDS) consumer to query and receive information from a plurality of sources and provide a user with one point of view for all patient data. The PIV 100 combines medical-ologies (e.g., oncology, ophthalmology, pharmacology, neurology, physiology, etc.) and provides them in a single view of the user. Using the single integrated view, for example, a physician user can review all available information for a patient.” (¶¶ 38-40)], 
the study-list display area including a header row having information labels [“The PIV 100 depicted in the example of FIG. 1 includes a header 110, a patient information viewspace or dashboard 120, a timeline 130, a document workspace 140, and a filter 150. In the example of FIG. 1, the header 110 includes patient information, provider information, and/or other identifying and/or administrative information regarding the patient information shown via the viewer 100. Header 110 information can include a patient name 111, date of birth 112, patient and/or record number 113, referring clinician 114, etc. In certain examples, certain information (e.g., most important and/or most relevant information) can be shown and other information (e.g., less important information) can be hidden but be accessible via an option such as a show more button/option 115.” (¶ 40)] and 
a scrollable list of the studies associated with the patient, the scrollable list including a study icon associated with each study [e.g. any of the (vertical) list of indicators 132 and/or the (horizontal) list(s) of document thumbnails and/or other study-associated icons in viewspace 120 (figs. 1-5 & ¶¶ 53 & 100)]; 
identifying, by the one or more computing devices, a beginning year, the beginning year being an earliest year associated with the studies [e.g. the bottommost year on timeline 130/400 (figs. 1-2 & 4; ¶¶ 50, 62, & 80)]; 
identifying, by the one or more computing devices, an ending year, the ending year being a latest year associated with the studies [e.g. the topmost year on timeline 130/400 (figs. 1-2 & 4; ¶¶ 50, 62, & 80)]; and 
displaying, by the one or more computing devices and on the graphical user interface, a non-scrollable timeline, the non-scrollable timeline including a year icon associated with each year including and between the beginning year and the ending year [“As shown in FIG. 4, the left side of the timeline 400 displays an overview of all the activity in a patient record. Year labels run along the left side and small semi-transparent circles mark individual events inside the bar. When a user hovers over the main timeline, the right side detail pane slides into view, for example.” (¶ 62) | See also figs. 1-2 & 4; ¶¶ 80-82.];
receiving a user selection of a first study from the studies associated with the patient [e.g. ¶ 43 and/or fig. 5];
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [“The document view displays any clicked history item in a clutter-free built-in viewer. Two items can be viewed side-by-side by dragging an item from the document workspace 140 onto the viewer 120, for example. …” (¶ 48)
“… in order to present relevant information to users (e.g., physicians), episodic categorization of symptoms for patient's visits is integrated in to the timeline 130. a drop-down list, for example, the user can select a specific episode to view. The timeline 130 can then be filtered to only show visits pertaining to the selected episode.” (¶ 53)
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their workspace 140, for example.” (¶¶ 68-69) 
See also how one or more studies that are associated with the patient and at least in some manner with the first study may be identified via a machine-automated process (e.g. retrieval/linking/aggregation of related studies may be done automatically (¶¶ 33, 44, & 90); selecting a first study and/or a filter related to a first study is operable to identify new studies automatically (without the additional inputs traditionally required in having to manually go through all existing records to find a specific study) (¶¶ 53-54); suggestions of related studies are auto-completed (without additional input required from the user to press the "Search" or "Find" button) (¶ 72); scrolling and selecting a , 
wherein identifying one or more related studies is based on a machine [See how the identification of related studies may be based on a procedure code (¶¶ 31-40), an anatomy (¶¶ 44-45 & 56), a modality (e.g. type information | ¶¶ 40, 43,  & 67), and/or a patient demographic data (¶¶ 38-41).
See also how the aforementioned related study identification teachings "facilitate use of reduced manpower associated with manually matching terms between two or more code schemes, as well as helping to provide faster interoperability configuration. Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match. Certain examples provide technical effects of advanced analytics, real-time decision support, and business intelligence through use of structured, coded data. Certain examples help reduce costs incurred due to redundant and disparate data definition, storage, and maintenance and help promote national and international interoperability by sharing terminology with the healthcare community at large." (Sparandara: ¶ 111)
a Bayesian algorithm can be used in an evolving model combining multiple executions of multiple algorithms. As certain mappings are resolved, a probability associated with other remaining mappings changes.” (Sparandara: ¶ 104)]; and 
modifying, by the one or more computing devices and on the graphical user interface, an appearance of at least one study icon associated with one of the one or more related studies [“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (¶ 63) 
“The PIV 100 displays the selected document (e.g., in the viewspace 120). The viewer 100 can provide a name of the document author in addition to the title and date, for example. Upon reading the record, the user may realize that he/she wants to review another document as well. The user can add a record to the document workspace 140, for example. The user can navigate in the viewspace 120 and/or timeline 130 to select another record for review. This record can also be added to the document workspace 140. As illustrated in FIG. 5, one or more items 520-522 can be added, removed, and/or compared via the document workspace 510.
Additionally, document thumbnails that have been selected are highlighted to visually indicate that they have been added to the document workspace 140. This feature reminds physicians what documents in the history view 120 are currently in their .

As shown above, Sparandara shows both the operability to carry out machine learning processes, and also the operability to identify one or more related studies based on machine-automated processes that use one or more of a procedure code, an anatomy, a modality and a patient demographic data. In lieu of simply pointing to the considerable breadth of the term “machine learning” as currently recited (especially when the Specification only refers to “machine learning” in the very broadest of senses, neither specifying the metes and bounds for what they mean by “machine learning” nor even hinting at what specific kind of machine learning algorithm/technology/type the instant invention specifically utilizes) and/or the sheer spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Sparandara does not appear to succinctly show a single embodiment/paragraph explicitly uniting these two functionalities, and thus does not appear to explicitly recite “wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data” as apparently intended. In an analogous art, Oliveira shows:
identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study [e.g.  identifying, by the one or more computing devices, one or more related studies (medical events), wherein these “medical events may include, for instance, diagnoses, lab results, observed and/or reported symptoms, 
“In some embodiments, each timeline data structure may be used to render, e.g., as part of a graphical user interface (“GUI”), a visual timeline that includes graphical elements representing medical events associated with the respective subject. Due to the temporal ordering and/or timestamps, the graphical elements are rendered in a temporal order in which they occurred, so that a user such as a clinician, insurance investigator, researcher, etc., is able to view the subject's clinical trajectory over time in an intuitive manner. Additionally, in some embodiments, each graphical element may be operable to cause additional information about the respective medical event to be output. Suppose a particular graphical element represents diagnosis of left ventricular hypertrophy (“LVH”). When the user clicks on the particular graphical element, a new interface (e.g., a pop-up window) may be rendered that displays at least part of the underlying record that lead to this diagnosis. For example, all or a portion of an electrocardiogram (“ECG”) may be rendered so that the user can take a closer look.
Additionally or alternatively, in some embodiments, the graphical elements of a visual timeline may be operable for other purposes. For example, in some embodiments, one or more graphical elements of a visual timeline may be operable (e.g., selectable) to formulate a search query that is usable to find similar subjects. For example, a user may select two or more medical events of a visual timeline, e.g., by clicking on them. Because the elements are already ordered temporally, the user has, by definition, also selected an inherent temporal relationship between the two or more the user may be able to specify one or constraints on the search, such a demographic constraints, temporal constraints, and so forth. For example, a user may specify, for two selected events, a maximum or minimum time interval that must occur between them in order to satisfy the search query.
Next, one or more responsive timeline data structures associated with one or more other subjects may be retrieved from a database based on the search query and any associated constraints. In some embodiments, additional visual timelines may be rendered on the display that are based on the retrieved one or more responsive timeline structures. In this manner, a user is able to view similar subjects, e.g., a patient cohort, that is defined based on the user's query. In various implementations, these other visual timelines may also be operable, e.g., to see the underlying data records associated with medical events of the other subjects.” (Oliveira: ¶¶ 07-09) | See also Oliveira: ¶¶ 35, 40, & 46.], 
wherein identifying one or more related studies is based on a machine learning process [“A subject history comparer 122 may be configured to compare two or more timeline data structures assembled by timeline builder 120 (and retrieved from database 121) and return results of the comparison. These results may include, for instance, matching medical events (or segments of multiple medical events) and/or a similarity score. The comparison between medical events may be performed, e.g., by subject history comparer 122, based in the content of the medical events (e.g., attributes) and the temporal relationship between the medical events. In various embodiments, the similarity score between individual medical events and/or between timeline data structures as a whole (i.e., subject similarity) may be determined using various techniques, such as cosine similarity and/or various machine learning techniques. In various embodiments, a user may tune the matching by assigning different priorities and/or weights for criteria such as cosine similarity. In some implementations, the user may also include various constraints, such as exclusion criteria, in the search.
[…]
Additionally or alternatively, in some embodiments, a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors. This may, in effect, assign semantic labels to various spaces or clusters of embeddings in the reduced dimensionality space. Thereafter, when an unlabeled medical event feature vector is embedded into the reduced dimensionality space, the “closest” semantic label may be applicable to that medical event. This may be beneficial for identifying similarities between medical events/concepts that are described using different terms or phrases. Additionally or alternatively, in some embodiments, whole timeline data structures, each including multiple medical events/concepts, may be embedded into a reduced dimensionality space, so that similar timeline data structures cluster together in the reduced dimensionality space.” (Oliveira: ¶¶ 37-39) | See also Oliveira: ¶ 33.] 
that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data [“As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data a hospital information system (“HIS”) database 102, an electronic medical record (“EMR”) database 104, an intensive care unit (“ICU”) database 106, and a picture archiving and communication system (“PACS”) database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1. Also depicted as a database in FIG. 1 is data 110 from one or more personal devices (“PD”) of one or more subjects. This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.
In various implementations, an event extractor 112 may be configured to retrieve, from a plurality of data sources such as 102-110, data indicative of a plurality of medical events associated with a subject. As noted, each data source may be different, and may store different data in different ways. For example, some data sources may store structured records in the form of codes, such as codes published by the International Statistical Classification of Diseases and Related Health Problems (“ICD”), which are referred to as “ICD codes.” These codes may be adopted by clinicians to classify, for instance, diseases, signs and symptoms, abnormal findings, complaints, social circumstances, and/or external causes of injury or disease. Other data sources may contain data records that are unstructured, such as free-form narratives. For example, clinicians may compose clinical notes when visiting with a subject, and may include a variety of different data in these clinical notes, such as clinician observations and decisions, subject history, demographic data, and so forth. Yet other data sources may include structured fields of raw data, such as demographic data, lab results, physiological measurements, and so forth. Accordingly, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways.
The terms “medical event” and “medical concept” as used herein refer to individual concepts that relate to specific subjects and also are related to health care and/or to health insurance, and particularly include data points that are useful for patient health prediction. In the health care context they may include, but are not limited to, diagnoses, treatments, observations, lab results, etc. In the health insurance context, medical events may relate to similar concepts as in the medical field, and may also related to insurance-specific concepts such as covered claims, rejected claims, coverage amounts, preexisting conditions, risk assessments, etc. Medical events and medical concepts may also include other data points that are often usable to predict patient health, such as social determinant of health (“SDOH”) data, which can include income, income distribution, education, unemployment and job security, food insecurity, housing, etc. In many cases SDOH may be obtained based on all or a portion of a subject's address (e.g., a ZIP code).” (Oliveira: ¶¶ 29-31) | See also Oliveira: ¶¶ 05, 34, 37-39, & 49]

as well as helping to provide faster interoperability configuration. Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match. Certain examples provide technical effects of advanced analytics, real-time decision support, and business intelligence through use of structured, coded data. Certain examples help reduce costs incurred due to redundant and disparate data definition, storage, and maintenance and help promote national and international interoperability by sharing terminology with the healthcare community at large." (Sparandara: ¶ 111). Thus, when presented with may be more straight-forward, as many fields may be defined in accordance with well-known standards and/or may be clearly labeled with semantic meaning” (Oliveira: ¶ 33), and also that incorporating its machine learning processes into Sparandara would have been “beneficial for identifying similarities between medical events” (Oliveira: ¶ 39). The fact that in addition to their already-compelling analogousness and compatibility, Oliveira also focuses on doing so a visual timeline-based environment (Oliveira: ¶ 02) significantly strengthens the case for obviousness and supports an expectation of success from combining the Sparandara and Oliveira references. 
Moreover, it is noted that as currently claimed, the Specification only refers to “machine learning” in the very broadest of senses, neither specifying the metes and bounds for what they mean by “machine learning” nor even hinting at what specific kind of machine learning algorithm/technology/type the instant invention utilizes. Additionally/alternatively, the Specification itself arguably actually makes the case for making a KSR-type obviousness rejection for substituting any of Sparandara’s related study identification examples with an identification process that is based on machine learning when it explicitly stated that “[a]lthough this disclosure described identifying associated Studies 3 in a particular manner [via “machine learning” (¶ 36)], this identifying associated Studies 3 in any suitable manner.” (Specification: ¶ 36).
Therefore, for any one of the above reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sparandara and Oliveira (hereinafter, the “Sparandara-Oliveira” combination) in order to obtain the invention as recited in claims 6 and 22.

	As to dependent claims 7 and 23, Sparandara-Oliveira further shows:
wherein each study icon displays information regarding the respective associated study [“an indication can be given of, for example, normal results, abnormal results, and/or critical results. For example, the indication can be graphical, such as an icon. The user can select the indicator to obtain more information. For example, the user can click on an icon to see details as to why a result was abnormal.” (Sparandara: ¶ 35) | See also Sparandara: ¶¶ 65-69 and Oliveira: ¶¶ 07-09.].

	As to dependent claims 8 and 24, Sparandara-Oliveira further shows:
wherein the information includes one or more of a date [date 442 (Sparandara: ¶ 65)], a modality [e.g. type information | Sparandara: ¶¶ 40, 43,  & 67], an anatomical structure [e.g. see the many anatomical structure display alternatives throughout Sparandara: figs. 1-3, 5-6, & 10], a referring physician [“referring clinician 114” (Sparandara: ¶ 40)], and a thumbnail of the study [“documents are represented as thumbnails to provide a preview for physicians” (Sparandara: ¶ 66) | see also Sparandara: ¶¶ 46, 65-69, & 93-94 and Oliveira: ¶¶ 29-34.].

	As to dependent claims 9 and 25, Sparandara-Oliveira further shows:
receiving a user request to change the displayed information; and changing the displayed information based on the user request [See, for example, the many information display changes that can be requested and enacted by the user in Sparandara: ¶¶ 63-69 and/or Oliveira: ¶¶ 07-09.].

	As to dependent claims 10 and 26, Sparandara-Oliveira further shows:
wherein for each year that is associated with at least one study, the year icon associated with the respective year displays a number-of-studies indicator [“…The indicator 132 can also include a number indicating a number of document(s) for that department for that date. …” (Sparandara: ¶ 47)
“… A number in the indicator 444 indicates a number of a certain type of document available with that encounter/record. The user locates an entry for a date of interest and notices that it is in the Orthopedics department, for example, and includes two documents. …” (Sparandara: ¶ 65) | See also Oliveira: fig. 4 & ¶ 32.].

	As to dependent claims 11 and 27, Sparandara-Oliveira further shows:
wherein the number-of-studies indicator is a bar having a length, the length being based on a number of studies associated with the respective year [“As shown in the example of FIG. 4, a scroll bar or line 420 indicates a subset or range of dates and/or other timeline entries shown on the summary portion 440 of the timeline 400. Dots and/or other indicators 430 highlight information available along the timeline indicators 430 within the scroll bar 420 range are provided in further detail in the form of summary records 440 in the timeline view 400.
… the designated blue area 420 scales automatically based on the density of results. …
The selected area is marked by the scroll line 420 (e.g., a blue line). The scroll line 420 can be turned on and off based on user preference and/or an amount of available information for the patient, for example. The selected area encompassed by the scroll line 420 can dynamically determined based on clustering of events, and can be configured to always show the maximum displayable amount on the right side 440, for example. …” (Sparandara: ¶¶ 62-64) | See also Sparandara: ¶¶ 72 & 81-83 and Oliveira: figs 2-4.].

	As to dependent claims 12 and 28, Sparandara-Oliveira further shows:
wherein the bar lengths are dynamically generated based on the number of studies associated with each year [“dragging the timeline slider changes the selected date range and the selected items update accordingly; however, the number of selected items remains the same. The selection thus becomes bigger or smaller based on the density of records over time (e.g. more records in a smaller timespan results in a smaller selection area).” (Sparandara: ¶ 84) | See also Sparandara: ¶¶ 62-64, 72, & 81-83 and Oliveira: figs 2-4.].
	

receiving a user selection of a first year icon associated with a selected year [e.g. selecting one of the markers/icons associated with a specific study’s year (Sparandara: figs. 1-5; ¶¶ 43-50 & 61-70). See also Oliveira: ¶¶ 07-09.]; and scrolling the scrollable list of studies to display the study icons associated with the selected year at a top of a visible portion of the scrollable list within the study-list display area [“Clicking on a row scrolls the history view 120 to the selected record” (Sparandara: ¶ 64). Further, even though in Sparandara said scrolling involves displaying the study icons associated with the selected year at a top of a visible portion of the scrollable list within the study-list display area (e.g. a top portion of a visible portion within the display area as in Sparandara: fig. 1), it is also submitted that claiming an ideal look and feel of a graphical user interface (such as designing the ideal positioning of graphical indicia to be on a “top” area) does not carry considerable patentable weight for purposes of prior art analysis because doing so amounts to a non-functional design choice and/or intended use (see, for example, MPEP §§ 2111.04, 2111.05, and 2144.04). | For further context/examples, see also Sparandara: ¶¶ 70 & 80-83 and Oliveira: figs 2-4.].

As to dependent claims 14 and 30, Sparandara-Oliveira further shows:
modifying, by the one or more computing devices and on the graphical user interface, an appearance of the year icon associated with the year associated with the first study [“As illustrated in FIG. 1, the timeline 130 indicates a range of information available for the patient record(s) being reviewed. The timeline 130 One or more indicators 132 indicate an episode/event occurred providing some data at a particular date/time, for example. When a user selects a particular row/date, a color and/or icon indicator 312 indicates a particular document/department type. The indicator 132 can also include a number indicating a number of document(s) for that department for that date. A user can select (e.g., click on) a date entry to display the document(s) for that date and/or department (e.g., in the document viewspace 120). Selecting a document 123-125 in the viewspace 120 can open the document itself (e.g., in the viewspace 120).” (Sparandara: ¶ 47)
“As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (Sparandara: ¶ 63) | For further context, see also Sparandara: figs. 1-6 and ¶¶ 43-53 & 58-70 and Oliveira: figs. 2-4 & ¶ 32.].

	As to dependent claims 16 and 32, Sparandara-Oliveira further shows:
modifying, by the one or more computing devices and on the graphical user interface, the appearance of the year icon associated with each year associated with a related study, respectively [“As shown in FIG. 4, the left side of the timeline 400 displays an overview of all the activity in a patient record. Year labels run along the left side and small semi-transparent circles mark individual events inside the bar. When a user hovers over the main timeline, the right side detail pane slides into view, for example.
As shown in the example of FIG. 4, a user accesses the timeline 400 of the PIV. By moving the thumb 410 on the left side of the timeline 400, he/she can change the information that is shown on the right side 440. The dots 430 corresponding to the highlighted visits 420 also turn blue. … Moving the thumb 410 changes what indicators are highlighted (e.g., marked in blue), as well as the detailed view 440 on the right.” (Sparandara: ¶¶ 62-63) | For further context, see also Sparandara: figs. 1-6 and ¶¶ 43-53 & 58-70 and Oliveira: figs. 2-4 & ¶ 32.].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Devarakonda; Murthy V. et al.
US 20170351754 A1
“identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study, wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data”

US 20200272919 A1
“identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study, wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data”
Hawkins; Michael et al.
US 20090192823 A1
“identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study, wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data”
Anderson; Martin Erskine
US 20140204242 A1
“identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study, wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data”
Anderson; Martin Erskine
US 20140114679 A1
“identifying, by the one or more computing devices, one or more related studies from the studies associated with the patient, each related study being associated with the first study, wherein identifying one or more related studies is based on a machine learning process that uses one or more of a procedure code, an anatomy, a modality and a patient demographic data”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV

Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173